Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 11/15/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
A corrected Notice of Allowability to update foreign priority acknowledgement in Form PTOL-37 Box 4 is issued. 

Allowable Subject Matter
Claims 7-9, 11-12 and 15-16 renumbered 1-7 are allowed.

Reason for Allowance
The present invention is directed to a method for configuring frame information with various shift times.
Each independent claim identifies the uniquely distinct features, particularly:
a gap offset in subframe units related to a measurement gap (MG), and 
a shift time shorter than one subframe and related to the MG; and a processor that determines a timing of the MG based on the gap offset and the shift time, 
wherein the shift time for a first frequency range is one of 0 ms and 0.5 ms, 

a frequency within the second frequency range is higher than a frequency within the first frequency range.
The closest prior art:
Yang (US 20210051618 A1) discloses a method for configuring frame timing difference measurement (Fig 1-16).
Schier (US 20170181067 A1) discloses a method for configuring measurement gaps and offsets (Fig 1-18).
Deogun (US 2020/0314673 A1) discloses a method for measuring synchronization signal blocks.
All the prior art disclose conventional method for configuring frame information with various shift times, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473